— Upon the oral stipulation of respective counsel made in open court, action remitted to Special Term for the purpose of making a decision in conformity with section 440 of the Civil Practice Act; and the parties are then to make and file with this court a supplemental record containing such decision which shall be incorporated as a part of the original record. (Appeal from judgment of Monroe Equity Term dismissing plaintiff’s complaint in an action to reform a deed.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.